Order filed December 14, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00669-CV
                                   ____________

                        CAROL MCGEHEE, Appellant

                                        V.

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-65389

                                   ORDER

      This is an appeal from a judgment signed October 7, 2021. The notice of
appeal was due November 8, 2021. See Tex. R. App. P. 26.1. Appellant, however,
filed the notice of appeal on November 12, 2021, a date within 15 days of the due
date for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before December 27, 2021. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                    PER CURIAM


Panel Consists of Justices Wise, Spain, and Hassan.